Citation Nr: 0908313	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine secondary to service-
connected shell fragment wound of the left buttock region 
with retained foreign body in the iliacus muscle, rated as 
moderate damage to Muscle Group XVI.

2.  Entitlement to an initial (compensable) evaluation for 
residual shell fragment scar on the left axilla.

3.  Entitlement to an initial (compensable) evaluation for 
residual shell fragment scar on the left buttock.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2007 rating decisions 
rendered by the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2004, the 
RO denied service connection for degenerative changes in the 
spine and denied TDIU.  In March 2007, the RO granted service 
connection for the Veteran's scars and assigned a 0 percent 
evaluation effective March 15, 2006.

The TDIU claim being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent evidence that the Veteran has a low 
back disability which is causally or etiologically related 
to, or aggravated by his service-connected left buttock 
region injury.  

3.  Since service connection was established, the Veteran's 
left axilla scar is manifested by an 18 cm x 0.5 cm adherent, 
nontender scar with no keloid formation or tissue loss; 
functional impairment of the left shoulder is demonstrated.  
A separate lateral chest wall scar measured 2 cm x 4 cm in 
length and was flat, superficial and nonadherent with no 
keloid changes.  There was no disfigurement or functional 
limitation to the scar.  

4.  Since service connection was established, the Veteran's 
left buttock scar is manifested by a 7 cm x 0.1 cm 
superficial scar; functional impairment of the affected body 
part is not demonstrated


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability which is 
proximately due to, the result of, or aggravated by the 
service-connected shell fragment wound of the left buttock.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.310 (2008).  

2.  The criteria for a compensable evaluation for residual 
shell fragment scar on the left axilla are not met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 
4.40, 4.118, Part 4, Diagnostic Code 7805 (2008).

3.  The criteria for a compensable evaluation for residual 
shell fragment scar on the left buttock are not met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 
4.40, 4.118, Part 4, Diagnostic Code 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in September 2003, December 2003, 
and December 2004 were sent by VA to the veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the December 2004 letter was not 
sent prior to initial adjudication of the Veteran's claims 
for service connection and TDIU, this was not prejudicial to 
him, since he was subsequently provided adequate notice, the 
claims were readjudicated, and a statement of the case (SOC) 
was promulgated in March 2005.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In addition to the Veteran's claims for service connection 
and TDIU, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for scars.  
In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued March 2005 and January 2008 statements of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
some of the disorders at issue.  Consequently, Vazquez-Flores 
is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the 
Veteran's service treatment records, VA and private medical 
records have been obtained and associated with the claims 
file.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a Veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

The Veteran contends that his current low back disability is 
secondary to service connected residuals of a shell fragment 
wound in the left buttock.  

The Board notes that the RO granted service connection for 
residuals of a shell fragment wound in the left buttock 
region in September 1945 and that this disability is 
currently evaluated as 20 percent disabling.

Turning to the merits of the Veteran's claim, the service 
treatment records show a diagnosis of mild, lumbar lordosis 
that was non-disqualifying on the Veteran's service entrance 
examination report.  Otherwise, the Veteran's service 
treatment records are negative for any complaints of or 
treatment for any back problems in service.  

As a back disability was noted on the Veteran's service 
entrance examination the presumption of soundness is not 
applicable.  At this time; however, the Board notes that 
service connection for a low back disability was denied by 
the RO in a prior final April 1990 rating decision on a 
direct basis and the Veteran does not contend that his low 
back disability is due to or aggravated by service.  
Therefore, the issue of direct service connection is not on 
appeal at this time and the Board need not address whether 
the preexisting back disability was aggravated during 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Board will proceed with the issue of secondary service 
connection.

A June 2004 VA examination report indicated a loss of lumbar 
lordosis with moderate muscle tone and no spasm or 
tenderness.  Upon evaluation, the examiner noted degenerative 
changes with some limitation of motion in the lumbar spine.  
The examiner opined that the degenerative changes were not 
secondary to the residuals of the wound in the left buttock 
region.

Based on a thorough review of evidence of record, the Board 
finds that the elements to prove service connection on a 
secondary basis are not met in this case.  See Wallin, supra.  
Although the record clearly establishes (1) a current 
diagnosis of low back disability and (2) a service-connected 
disability, there is no evidence of (3) a medical nexus 
relating the Veteran's low back disability to residuals of 
the shell fragment wound.  Specifically, a January 2004 VA 
examiner provided a negative nexus between the current 
disability and the service-connected disability.  Therefore, 
the Board finds that a preponderance of the evidence is 
against this aspect of the Veteran's claim.  

With respect to the Veteran's contentions that his low back 
disability is related to residuals of a shell fragment wound, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Furthermore, the Veteran's 
testimony is outweighed by the VA medical examiner's 
objective, medical opinion which was based on medical 
expertise and a review of the claims file.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection requires evidence 
of a current disability that is shown to be proximately due 
to, aggravated by, or the result of a service-connected 
condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995). 

Accordingly, based on the negative nexus opinion provided by 
the VA examiner, the Board finds that the Veteran does not 
have a low back disability which is proximately due to, the 
result of, or aggravated by the service-connected shell 
fragment wound of the left buttock.  See 38 C.F.R. 3.310(a) 
(2008).

In conclusion, based on the evidence of record, there is no 
credible medical nexus relating the Veteran's current low 
back disability to a service-connected disability.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a low back disability as secondary to 
service-connected residuals of a shell fragment wound of the 
left buttock and the benefit sought on appeal is denied.



Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Veteran is currently assigned noncompensable evaluations 
for a scar on the left axilla and a scar on the left buttock 
under Diagnostic Code 7805, which provides that scars be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  Other potentially applicable 
rating codes include Diagnostic Codes 7801, 7802, 7803, and 
7804.  Under DC 7801, for scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq. cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. cm); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. cm), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Under DC 7802, a 10 percent evaluation is assigned for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  DC 7803 assigns a 10 percent 
evaluation for unstable, superficial scars.  DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2008).

A January 2004 VA examination of the Veteran's scars revealed 
that there was a long scar, 8 inches in length in the left 
axillary area and lateral chest wall with some adhesion and 
contracture preventing adequate shoulder motion.  Shoulder 
motion was limited to 75 degrees of abduction, 70 degrees of 
forward flexion, 60 degrees of external rotation, and 70 
degrees of internal rotation.  There was no tissue loss and 
the scar was nontender.  The scar on the left buttock region 
measured approximately 3 inches in length and was nontender 
and pale with mild adhesions.  

A December 2006 examination of the Veteran's scars revealed a 
scar on the left axilla and lateral chest wall measuring 
approximately 18 cm x 0.5 cm in length.  The examiner noted 
that the scar was adherent to underlying structures, was 
nontender and that there were no keloid changes.  There was 
no disfigurement due to the scar and the scar was 
superficial.  The examiner noted that the scar was contracted 
which caused limitation of range of motion of the left 
shoulder.  Abduction of the shoulder was to 70 degrees, 
forward flexion to 70 degrees, external rotation to 60 
degrees, and internal rotation to 70 degrees.  The examiner 
noted that the Veteran's decreased range of motion was 
secondary to the axillary scar.  

The examiner separately measured the scar on the Veteran's 
lateral chest wall.  The scar measured 2 cm x 4 cm in length 
and was flat, superficial and nonadherent with no keloid 
changes.  There was no disfigurement or functional limitation 
to the scar.  The scar on the Veteran's left buttock measured 
7 cm x 0.1 cm, and was superficial with no keloid changes.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for residuals of the Veteran's scars.  
The objective medical evidence showed no evidence that the 
scars at issue are painful, unstable, or encompassed an area 
greater than 6 square inches (39 square cm).  While the 
Veteran may believe that the current ratings for his left 
axilla and left buttock scars do not adequately reflect his 
degree of disability, he is not competent to provide opinions 
that require medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board acknowledges the medical evidence indicating that 
the scar on the left axilla caused limitation of motion of 
the shoulder; however, the Board observes that the Veteran 
has been granted service connection for partial paralysis of 
the shoulder and for residuals of a shell fragment wound to 
the left shoulder involving damage to the muscle.  In 
evaluating the Veteran's disability ratings for left shoulder 
paralysis and muscle damage, the RO considered medical 
evidence regarding limited motion in the left arm and 
shoulder.  Thus, a compensable evaluation of the Veteran's 
scars, due to limitation of motion, would constitute 
pyramiding in this case.  See e.g. 38 C.F.R. § 4.55 (a) 
(2008); January 2006 rating decision (RO noted that the 1933 
rating schedule as well as the 1945 rating schedule provide 
that muscle injuries will not be combined with peripheral 
nerve paralysis ratings for the same part unless affecting 
different functions and that the muscle injuries of the left 
shoulder and left chest and peripheral nerve paralysis in 
this case do not affect entirely different functions).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
Veteran's service connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a Veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

In this case, limitation of motion in the shoulder is an 
overlapping symptom of the axilla scar, partial paralysis of 
the shoulder, and damage to the muscle of the shoulder.  
Because limitation of motion in the shoulder due to the scar 
is not separate or distinct from limitation of motion due to 
either paralysis and/or muscle damage, a separate rating is 
not permitted.  Therefore, a compensable evaluation is not 
warranted under any of the potentially applicable diagnostic 
codes associated with scars and their residual effects.  See 
38 C.F.R. § 4.118 (2008).

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for the 
Veteran's shrapnel scars on the left axilla and left buttock 
and the claims for an increased rating are denied.


ORDER

Service connection for degenerative changes of the 
lumbosacral spine secondary to service-connected shell 
fragment wound of the left buttock is denied.

An initial compensable evaluation of a scar on the left 
axilla is denied.

An initial compensable evaluation of a scar on the left 
buttock is denied.

REMAND

The Veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2008).  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2008).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran has established service connection 
for: partial paralysis of the left upper arm, with a 20 
percent rating; residuals of shell fragment wounds involving 
Muscle Group IV and XXI, assigned a 20 percent rating; 
residuals of shell fragment wound of the left buttock region 
with retained foreign body in the iliacus muscle, assigned a 
10 percent rating; bilateral hearing loss, assigned a 10 
percent rating; tinnitus, assigned a 10 percent rating; 
residuals scar of left buttock, assigned a noncompensable 
rating; residual scar of the left axilla, assigned a 
noncompensable rating; the Veteran's combined disability 
evaluation is 50 percent.  As such, the criteria for a TDIU 
under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Veteran has asserted that service-connected disabilities 
preclude obtaining and retaining substantial gainful 
employment.  To what extent a veteran is competent to render 
an opinion on this matter is unclear.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the 
determinative issue involves a question of medical expertise, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. § 
3.159 (2008); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, supra.  The 
Court stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An 
examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA 
examination of the Veteran's service-
connected disabilities.  The examiner is 
asked to do the following:

a). Note a review of the claims 
file.  As of this writing, service 
connection is in effect for partial 
paralysis of the left upper arm, 
with a 20 percent rating; residuals 
of shell fragment wounds involving 
Muscle Group IV and XXI, assigned a 
20 percent rating; residuals of 
shell fragment wound of the left 
buttock region with retained foreign 
body in the iliacus muscle, assigned 
a 10 percent rating; bilateral 
hearing loss, assigned a 10 percent 
rating; tinnitus, assigned a 10 
percent rating; residuals scar of 
left buttock, assigned a 
noncompensable rating; residual scar 
of the left axilla, assigned a 
noncompensable rating.

b). Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the Veteran from securing and 
following a substantially gainful 
occupation.

c). The examiner should offer a 
complete rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  

2. Following the above, the AMC/RO should 
review all relevant evidence and 
readjudicate the Veteran's TDIU claim.  
If the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met, 
but the medical opinion obtained above 
nevertheless indicates that the Veteran 
is unemployable by reason of service-
connected disabilities, the AMC/RO should 
submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


